767 F. Supp. 1036 (1991)
PLASTICOLOR MOLDED PRODUCTS, INC., Plaintiff-Counterdefendant,
v.
FORD MOTOR COMPANY, Defendant-Counterclaimant.
No. 85-3863 AK (Tx).
United States District Court, C.D. California.
April 25, 1991.
Harold L. Jackson, Jackson Law Corp., Tustin, Cal., Richard B. Hoegh, Carlsmith, Ball, Wichman, Murray, Case, Mukai & Ichiki, Manuel S. Klausner, Kindel & Anderson, Los Angeles, Cal., for plaintiff-counterdefendant Plasticolor Molded Products, Inc.
David C. Hilliard, Craig S. Fochler, Charles R. Mandly, Jr., Pattishall, McAuliffe, Newbury, Hilliard & Geraldson, Chicago, Ill., Richard L. Fruin, Jr., Mark S. Lee, Lawler, Felix & Hall, Los Angeles, Cal., for defendant-counterclaimant Ford Motor Co.

CONSENT JUDGMENT
KOZINSKI, Circuit Judge.
This cause, having come before the court for entry of final judgment with the consent of plaintiff-counterdefendant, Plasticolor Molded Products, Inc. ("Plasticolor") and defendant-counterclaimant, Ford Motor Company ("Ford"), the court having been advised in the premises, it is hereby ORDERED, ADJUDGED and DECREED:
1. This court has jurisdiction over the parties and the subject matter hereof.
2. The Court's interlocutory opinion of April 28, 1989, 713 F. Supp. 1329, is hereby vacated.
3. Plasticolor, its officers, agents, servants, employees, attorneys, and all others in active concert or participation with them, without authorization of Ford, be permanently enjoined and restrained from:
(a) using Ford's distinctive trademarks, including FORD, MUSTANG, RANGER, COURIER, BRONCO, PINTO, *1037 CAPRI, COUGAR, LINCOLN, MARQUIS, MERCURY, THUNDERBIRD, SABLE, TAURUS, Continental Star Design, Cougar Head Design, Grand Marquis, Crown Victoria Design, LTD Design, Marquis Design, Thunderbird I Design, Thunderbird II Design, in the manufacturing, packaging, distributing, advertising or selling of automobile accessories;
(b) doing any other act or thing likely to confuse, mislead or deceive others into believing that Plasticolor's or its nongenuine merchandise emanate from Ford or are connected with, sponsored by or approved by Ford; and
(c) doing any other act or thing likely to dilute the distinctiveness of Ford's trademarks or to injure Ford's business reputation.
4. The parties shall bear their own costs and attorneys' fees.